on petition eor rehearing.
Beard, Citiee Justice.
This case was decided in an opinion handed down December 18, 1919, 185 P'ac. 719. A petition for a rehearing has been filed by counsel for plaintiff in error. The grounds upon which a rehearing is sought are on practically every point decided in the case; and the brief in support of the petition consists almost entirely of a re-argument of those *379questions. On the hearing of the case we were favored with an elaborate brief in which all of the grounds presented by the petition for a rehearing, with one or two exceptions, were fully discussed, and the case was also argued at length orally; and was given full consideration by the court. We think the correct rule on applications for rehearing is well stated, and supported by the authorities, in 18 Ene. P. & P. 36, as follows: “Where all the facts presented have in fact been duly considered by the court, and where the application presents no new facts, but simply reiterates the arguments made on the hearing, and is in effect an appeal to the court to review its decision on points and authorities already determined, a rehearing will be refused” (Brown v. Brown, 64 Mich. 82; Hadley v. Challiss, 15 Kans. 602; Steele v. State, 33 Fla. 354; and other cases cited in note). However, a few points in the brief merit attention.
It is strenuously argued that the court was in error in its statement in the opinion that the statute of limitations not being raised in the court below, by demurrer or answer, was waived. And it is argued that by the former decisions.of this court that when it appears on the face of the petition that the action is barred, the petition does not state facts sufficient to constitute a cause of action, and the question can, therefore, be raised at any time, even on appeal. The cases cited hold that when it does so appear upon the face of the petition, it does not state a cause of action and is subject to a general demurrer; -but that is the extent to which those cases go, and do not decide that if the objection is not thus taken it is not waived. The point, however, was not necessary to a decision in the present case. The question in this case is, who owned the land at the time it was condemned by . the city ? Whoever owned it at that time is entitled to the condemnation money, and the fact that the defendant in error alleged in his petition that he was not only the owner at that time, but had been such owner for more than ten years prior thereto, and unnecessarily pleaded the source of his title, did not show that his action to determine his right to the money in the hands of the stakeholder was barred *380'by the statute. If counsel’s contention were true, then one who was the owner of the land condemned at the time of the condemnation, and had been the owner for more than ten years prior thereto, would be barred from asserting his right to the condemnation money because some one else wrongfully claimed to be the owner at the time of condemnation.
It is also argued that the court did not consider an alleged error of the trial court in denying the motion for a new trial on the ground of newly discovered evidence. That point was raised by the motion for a new trial, but was not argued in the original brief, and was therefore waived (Bank v. Ludvigsen, 8 Wyo. 230; Phillips v. Brill, 15 Wyo. 521, 90 Pac. 443).
Considerable space in the brief is devoted to the contention that the judgment against the city was not proven. It was not necessary to offer evidence to sustain an allegation •of the.petition which was to all intents and purposes admitted in the answer. The agreement by which the money was deposited in the bank was attached to the original petition and made part thereof, and was unmistakably referred to and made a part of the amended petition; and the defendant in his answer admitted “that said bank occupies the position of stakeholder as to the funds involved in this action which have been deposited with it by said plaintiff and said Albert Chapman as executor of said estate of Mary A. Edwards, deceased.” And in the second paragraph of his answer he alleges: “That said Mary A. Edwards, deceased, was the owner of the lands described in plaintiff’s amended and substituted petition; that said lands were taken by the city of Cheyenne in condemnation proceedings; that the sum of $4,200.00, which is the money in controversy in this action, and which was deposited with said Stock Growers’ National Bank to be held until the ownership thereof should be settled and determined, is a part of the consideration for said land paid by the City of Cheyenne in said condemnation proceedings; that the judgment of court rendered in said condemnation proceedings was rendered during the lifetime *381of said Mary A. Edwards, deceased, and such judgment thereupon became and was her sole and separate property; that said defendant, as the administrator with the will annexed of the estate of said Mary A. Edwards, deceased, is, by law, authorized and entitled to receive and recover said sum of $4,200.00 as the property of said estate.” We are unable to see what difference it makes whether the amount of the condemnation money was determined by agreement, by appraisers, or by the court on an appeal from the award of the appraisers. The amount paid by the city is not in dispute and it is alleged and admitted that it was deposited to await a decision as to its ownership. The point urged is without merit. All other questions material to a determination of the matters in controversy in the case are discussed and decided in the original opinion. N.o substantial reasons for a rehearing having been advanced, a rehearing is denied.

Rehearing denied.

Potter and BlydENburgh, JJ., concur.